DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5-8, 12, 14, 20, and 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Brain Surgery May Get a Bit Easier, with Augmented Reality: HoloLens goggles can help surgeons visualize brain regions they can’t see” by K. Manke Duke Today. Published Oct. 5, 2016 (hereinafter as Cutler, of record) in view of Chinchoy (US 2016/0135844).
Regarding claims 1, 8 and 20, Cutler discloses a method, apparatus, and computer system for visualizing and tracking a catheter, comprising: at least one processor and memory comprising computer program code that is configured to cause the apparatus to perform: detecting movement of the catheter as the catheter is being inserted into an object; calculating a location of an area of the catheter that is embedded in the object; generating a virtual image of an embedded portion of the catheter based on the detected movement of the catheter and location of the area of the catheter that is embedded; transmitting the virtual image of the embedded area of the catheter to a display; and overlaying the virtual image in a user's field of view in the display to mimic the position of the entire catheter including the area embedded in the object (see Cutler’s use of Augmented Reality to track the position of a catheter tool as it is inserted into an object).  Cutler does not explicitly disclose that the catheter comprises a plurality of tracking markers, wherein the plurality of tracking markers comprises a plurality of color bands that are adjacent to each other, and wherein the calculation further comprises calculating a position of a tip of the catheter embedded in the object based on a ratio of a length of one of the plurality of color bands, and a length between the tip of the catheter and one of the plurality of color bands.  However, Chinchoy teaches the use of visual markers located along a catheter body to determine an inserted distance of the catheter (Fig. 8, [0051]: “visual or echogenic markers 124”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the insertion detection of Chinchoy to the inserted device of Cutler, as to provide a visual and deductive manner of detecting how much of a device has been inserted.
Regarding claims 5, 12, and 24, Cutler does not explicitly disclose that the calculation further comprises detecting locations of endpoints of the plurality of color bands.  However, Chinchoy teaches the use of visual markers located along a catheter body to determine an inserted distance of the catheter (Fig. 8, [0051]: “visual or echogenic markers 124”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the insertion detection of Chinchoy to the inserted device of Cutler, as to provide a visual and deductive manner of detecting how much of a device has been inserted.
Regarding claims 7 and 14, while Cutler does not explicitly disclose that the calculation further comprises determining an angle between the catheter and an image of the catheter in an image plane, Cutler does teach that angular dimensions are considered as it relates to the viewer’s perspective of the image (see screenshot of Cutler’s video below which shows a tracking target).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine the angular discrepancy between a catheter and an image of the catheter, so as to provide an accurate representation of the catheter’s position in augmented space.

    PNG
    media_image1.png
    1037
    1367
    media_image1.png
    Greyscale


Claim(s) 6, 13, and 25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Brain Surgery May Get a Bit Easier, with Augmented Reality: HoloLens goggles can help surgeons visualize brain regions they can’t see” by K. Manke Duke Today. Published Oct. 5, 2016 (hereinafter as Cutler, of record) in view of Chinchoy (US 2016/0135844), as applied to claims 1, 8, and 20 above, in view of Jones (US 2016/0225192, of record).
Regarding claims 6, 13, and 25, neither Cutler nor Chinchoy not explicitly disclose that detecting movement of the catheter is performed by a sensing unit, and wherein the method further comprises performing a calibration procedure with the calculated catheter location in a sensing unit space and a virtual catheter position in a display space of the display unit.  However, Jones teaches calibration of elements used in an augmented reality system that includes a head mounted display ([0110]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the calibration of Jones to the catheter of Cutler and Chinchoy, as to provide conventional calibrated instrumentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793